Exhibit 10.3

C:\Users\biantorn\Desktop\logo.gif [ftr-20170630xex10_3g001.gif]

﻿

﻿

June 12, 2017

﻿

Mr. John Maduri

[address on file with the Company]

﻿

Dear John,

﻿

On behalf of the senior leadership team, it is my pleasure to confirm our offer
of employment for the position of Executive Vice President Consumer Sales,
Marketing & Product. Your start date will be July 24, 2017. You will be
reporting to Daniel J. McCarthy, President and Chief Executive Officer.

﻿

Your executive compensation will include four principal components:

﻿

1)Annual base salary of $600,000 paid on a semi-monthly basis.

﻿

2)Cash bonus under the Frontier Bonus Plan with an annual target incentive of
100% of your annual base salary of $600,000, which will be paid out, in
accordance with the Frontier bonus plan, based on Frontier and personal
performance.    For 2017, your bonus will be a  guaranteed payout at 70% of
target, i.e., $420,000, and will not be prorated.  Payment of this bonus will
occur at the same time as annual bonuses are paid to similarly situated
employees.

﻿

3)Restricted stock awards,  of common stock, are generally granted in the first
quarter of each year. Restricted shares vest in three equal annual installments
(one third per year), commencing one year from the date of grant. The annual
target for your position is $1,340,000. You will receive dividends, to the
extent dividends are declared on common stock by the Board of Directors, on all
shares, whether vested or unvested. Our current annual dividend policy (which is
subject to change at the discretion of the Board of Directors) is $0.16 per
share of common stock, declared quarterly in an amount of $0.04 per share per
quarter.

﻿

4)Performance Shares under Frontier’s Long Term Incentive Plan (the “LTIP”),
with an annual performance share target valued at $660,000. The LTIP target is
an annual grant that will be paid out based on Frontier’s performance over a
three year period (initially, 2017-2019). The current performance metrics are
Free Cash Flow per Share and Total Shareholder Return. You will earn performance
shares at the end of each three year period based on Frontier’s performance over
the three-year measurement period on the metrics for that award. Dividends that
would have been payable on any earned shares during a three year period will be
paid at the end of such period.

﻿

As a sign-on bonus, you will be granted restricted shares of common stock and/or
paid cash having an aggregate market value of $250,000 on the date of
grant/payment (subject to the approval of the Compensation Committee of the
Board of Directors). You will advise the Company prior to your start date how
you would like the sign-on bonus to be divided between restricted stock and
cash. To the extent the sign-on bonus includes restricted shares of common
stock, such shares will vest in three equal annual installments



--------------------------------------------------------------------------------

 

(one third per year), commencing one year from your start date.  To the extent
the sign-on bonus includes cash, it will be paid to you subject to applicable
deductions, withholdings, and taxes, and such payment will be contingent upon
your execution of a twelve (12) month prorated promissory note (attached). The
sign-on bonus is granted/paid after thirty (30) days of employment.

﻿

In the first year of employment, you will commute from your home office to
Frontier locations. Accordingly, you will be eligible to receive an amount for
duplicate housing/ Business Travel of $6,250 per month for each of the twelve
months following your start date. Business travel exceeding the $6,250 monthly
allowance will be reimbursed according to the Frontier Business Travel Policy.
After July 24, 2018, you and your wife will relocate to a sales location within
our footprint.  In connection with your permanent relocation, you will be
eligible to receive relocation benefits of $100,000 in accordance with
Frontier’s relocation policy.  Relocation benefits can be used for all
relocation-related expenses, including but not limited to household goods
transfer, closing costs, etc. If you leave Frontier within twelve (12)  months
after the date the last relocation funds are paid to you, you will reimburse
Frontier for a pro-rated portion of your reimbursed relocation expenses.

﻿

You will be eligible for a full cash bonus and restricted stock award for 2017,
as if your employment by the Company had commenced on January 1, 2017, with
awards paid in the first quarter of 2018. You will be eligible for an award
under the LTIP commencing with the 2017-2019 performance period. Frontier
reserves the right to implement or discontinue executive compensation plans at
its own discretion. Eligibility for any given plan does not guarantee award
values since Frontier’s Executive Compensation Program is based on performance
of Frontier and the executive. Further, awards are subject to the terms and
conditions of Frontier’s compensation plans.

﻿

Upon your termination of employment for any reason, except as provided in the
next two paragraphs below, you shall have no further entitlement under this
offer letter to any compensation, including but not limited to base salary,
benefits and bonuses, except (a) base salary that is accrued and unpaid as of
your termination of employment, and (b) any vested accrued benefits to which you
are entitled pursuant to the Company's benefit plans. You agree to resign from
all officer and director positions with the Company and its affiliates effective
upon your termination of employment for any reason.

﻿

If, within one year following a “Change in Control” of Frontier, you have a
“Separation from Service” either because (a) your employment is terminated by
Frontier or, as applicable, its successor, without “Cause” or (b) you resign
your employment as a result of “Good Reason” (the defined terms in this
paragraph shall have the meanings set forth in Annex A hereto; Annex A contains
other terms and conditions related to your receipt of Change in Control
benefits), you shall be entitled to a lump sum payment equal to two years’ base
salary and target bonus (based on your then-current level of salary and bonus
target or, if greater, that in effect immediately prior to the Change in
Control), all restrictions on restricted shares held by you shall immediately
lapse and such restricted shares shall become fully-vested and non-forfeitable,
and all performance shares granted to you under the LTIP or other performance
incentive plan pursuant to a performance -based vesting schedule shall
immediately be earned by you and non-forfeitable, with the number of shares
earned equal to the target level of shares granted. The lump sum payment will be
made on the “Expiration Date”.

﻿

If, in a circumstance other than that covered by the immediately preceding
paragraph, the Company terminates your employment without Cause, or Resignation
for Good Reason, you shall receive severance payments per the Company policy
provided that you execute and do not revoke an effective release of claims
during the 60-day period following your termination of employment in the form
provided by the Company. If you voluntarily resign or if the Company terminates
your employment for Cause, you will not be to receive any severance payment.

﻿





2

 

--------------------------------------------------------------------------------

 

Your health and welfare benefits will begin on your 31st day of employment and,
as a Frontier employee, you will be eligible to participate in a full range of
benefits. You will be eligible for 20 days of paid time off (PTO) annually
during your employment, which you will begin accruing on your first date of
employment, subject to the terms of the Company's paid time off policies and
procedures.

﻿

This offer and subsequent employment is contingent upon Frontier’s receipt of
acceptable results of a background check and reference checks, including
criminal record check, drug screening, social media and verification of
education, employment, and professional references. All drug screens must be
completed within 48 hours of receiving this package. The drug test will be
registered by Frontier.

﻿

This offer is contingent upon your obtaining the proper grant of authorization
by any and all responsible U.S. government agencies allowing you to work in the
United States and otherwise comply with United States immigration laws.
 Frontier will also provide and pay for the cost of legal counsel to represent
Frontier and you in applying for your authorization to work in the United States
and related work visa status.  The attorney chosen by Frontier will require your
full cooperation, as well as all information and documents that may be necessary
from you in order to prepare any and all U.S. work visa petitions and
applications completely and accurately.  Please recognize that your employment
with Frontier is “at will.” This means that either party may terminate the
employment relationship at any time without cause. This “at will” relationship
will govern your employment at Frontier even though in submitting your
nonimmigrant application for work-visa status to the U.S. immigration
authorities, Frontier may reserve and request a particular period of employment
permission that may be available under immigration regulations.  Assuming the
contingencies noted above are met and you commence employment with Frontier, as
a condition of accepting this offer of employment with Frontier you agree that
should you leave employment with Frontier at any time in the future for any
reason, you will not solicit, either directly or indirectly, any Frontier
employee for employment with any other employer for a period of one (1) year
after you leave employment with Frontier.

﻿

This offer is not an express or implied contract, promise or guarantee of
employment, of any particular position, or of any particular term or condition
of employment. Your employment by Frontier is at will and is subject to the
conditions set forth in Frontier’s Code of Conduct as well as all other Frontier
policies and plans and applicable Federal, State and local laws.

﻿

On behalf of Frontier, I welcome you to our team! Please do not hesitate to
contact me with any questions regarding this offer. To acknowledge your
acceptance of this offer, please sign the bottom of this offer letter and email
a scanned copy back to me directly. Please return the original signed offer
letter with your original new hire paperwork as soon as convenient.

﻿

Sincerely,

﻿

image2.jpeg [ftr-20170630xex10_3g002.jpg]

﻿

Kathleen Weslock

EVP, Chief People Officer

Frontier Communications Corporation

﻿

﻿

﻿

Acceptance of Offer





3

 

--------------------------------------------------------------------------------

 

﻿

By signing below, I hereby accept Frontier’s contingent offer of employment. I
understand that I will not have a contract of employment with Frontier for a
specified period of time. I further agree to abide by policies and procedures
established by Frontier.

﻿

﻿

﻿

﻿

  





                                            

﻿

 

 

/s/ John Maduri

 

6/17/17

John Maduri

 

Date

﻿

 

4

 

--------------------------------------------------------------------------------

 

Annex A

﻿

A “Change in Control” shall be deemed to have occurred:

﻿

(A)When any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act (but excluding Frontier and any subsidiary and any employee benefit plan
sponsored or maintained by Frontier or any subsidiary (including any trustee of
such plan acting as trustee)), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of
Frontier representing 50% or more of the combined voting power of Frontier’s
then outstanding securities; or

﻿

(B)Upon the consummation of any merger or other business combination involving
Frontier, a sale of substantially all of Frontier's assets, liquidation or
dissolution of Frontier or a combination of the foregoing transactions (the
“Transactions”) other than a Transaction immediately following which the
shareholders of Frontier immediately prior to the Transaction own, in the same
proportion, at least 51% of the voting power, directly or indirectly, of (i) the
surviving corporation in any such merger or other business combination; (ii) the
purchaser of or successor to Frontier’s assets; (iii) both the surviving
corporation and the purchaser in the event of any combination of Transactions;
or (iv) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be.

﻿

“Cause” means your (a) willful and continued failure (other than as a result of
physical or mental illness or injury) to perform your material duties in effect
immediately prior to the Change in Control which continues beyond 10 days after
a written demand for substantial performance is delivered to you by Frontier,
which demand shall identify and describe each failure with sufficient
specificity to allow you to respond, (b) willful or intentional conduct that
causes material and demonstrable injury, monetary or otherwise, to Frontier
or (c) conviction of, or a plea of nolo contendere to, a crime constituting (i)
a felony under the laws of the United States or any State thereof, or (ii) a
misdemeanor involving moral turpitude. For these purposes, no act or failure to
act on your part shall be considered “willful” or “intentional” unless it is
done, or omitted to be done by you in bad faith and without reasonable belief
that your action or inaction was in the best interests of Frontier. Any act or
failure to act based upon authority given pursuant to a resolution duly adopted
by the Board of Directors or based upon the advice of counsel for Frontier shall
be conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of Frontier.

﻿

“Good Reason” means: (i) a material decrease in your base salary, target bonus
or long term incentive compensation target from those in effect immediately
prior to the Change in Control for any reason other than Cause; (ii) a material
relocation of your principal office location (for this purpose, a relocation
more than 50 miles from your principal office location will be automatically
deemed material) or (iii) a material decrease in your responsibilities or
authority for any reason other than Cause (and prior to your terminating your
employment you provide Frontier with notice of the decrease or relocation within
90 days of the occurrence of such condition, Frontier does not remedy the
condition within 30 days of such notice, and you Separate from Service within
two years of the initial occurrence of one or more such conditions).

﻿

If it is determined (as hereafter provided) that any payment or distribution by
Frontier to or for your benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this letter agreement or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, restricted stock
award, stock appreciation right or similar  right, or the lapse or termination
of any restriction on or the vesting or exercisability of any of the foregoing
(a “Severance 



5

 

--------------------------------------------------------------------------------

 

Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being “contingent on a
change in ownership or control” of Frontier, within the meaning of Section 280G
of the Code (or any successor provision thereto) or to any similar tax imposed
by state or local law, or any interest or penalties with respect to such excise
tax (such tax or taxes, together with any such interest and penalties, are
hereafter collectively referred to as the “Excise Tax”), then the Severance
Payment shall be payable either (i) in full or (ii) as to such lesser amount
which would result in no portion of the Severance Payment being subject to the
Excise Tax (“Capped Payment”), whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in your receipt on an after-tax basis, of the greatest amount of
economic benefits to you, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.

﻿

Subject to the provisions of immediately preceding paragraph, all determinations
required to be made pursuant to this letter agreement, including whether an
Excise Tax is payable by you and the amount of  such Excise Tax, shall be made
by the nationally recognized firm of certified public accountants (the
“Accounting Firm”) used by Frontier prior to the Change in Control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by you). The Accounting
Firm shall be directed by Frontier or you, as applicable, to submit its
preliminary determination and detailed supporting calculations to both Frontier
and you within 15 calendar days after the date of your termination of
employment, if applicable, and any other such time or times as may be requested
by Frontier or you. If the Accounting Firm determines that any Excise Tax is
payable by you, Frontier shall either (x) make payment of the Severance Payment,
or (y) reduce the Severance Payment by the amount which, based on the Accounting
Firm’s determination and calculations, would provide you with the Capped Payment
(except that any portion of the Severance Payment that constitutes deferred
compensation that is subject to Section 409A shall not be reduced, and its time
and form of payment shall not be altered as a result of this process), and pay
to you such reduced amount, in each case, less any Excise Taxes, federal, state,
and local income and employment withholding taxes and any other amounts
required  to be deducted or withheld by Frontier under applicable statute or
regulation. If the Accounting Firm determines that no Excise Tax is payable by
you, it shall, at the same time as it makes such determination, furnish you with
an opinion that you have substantial authority not to report any Excise Tax on
your federal, state, local income or other tax return. All fees and expenses of
the Accounting Firm and opinion letter shall be paid by Frontier in connection
with the calculations required by this letter.

﻿

You shall not receive any payments or benefits to which you may be entitled
hereunder related to a Change in Control unless you agree to execute a release
of all then existing claims against Frontier Communications Corporation, its
direct and indirect subsidiaries, affiliates, shareholders, directors, officers,
employees and agents in relation to claims relating to or arising out of your
employment or the business of Frontier; provided, however, that any such release
shall not bar or prevent you from responding to any litigation or other
proceeding initiated by a released party and asserting any claim or counterclaim
you have in such litigation or other proceeding as if no such release had been
given as to such party, nor shall it bar you from claiming rights that arise
under, or that are preserved by, this letter agreement. To comply with this
paragraph, you must sign and return the release within 45 days of the
termination of your employment, and you must not revoke it during a seven-day
revocation period that begins when the release is signed and returned to
Frontier. Then following the expiration of this revocation period, there shall
occur the “Expiration Date,” which is the 53rd day following the date of
termination of your employment. 

﻿





6

 

--------------------------------------------------------------------------------

 



To the extent that a payment of Section 409A compensation under this letter
agreement is based upon your having a termination of employment, “termination of
employment” shall have the same meaning as “Separation from Service” under
Section 409A(a)(2)(A)(i) of the Code.  In addition, to avoid having such a
Separation from Service occur after your termination of employment, you shall
not have (after your termination of employment) any duties or responsibilities
that are inconsistent with the termination of employment being treated as such a
Separation from Service as of the date of such termination.



7

 

--------------------------------------------------------------------------------